Citation Nr: 1720788	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic ear infections as secondary to the service-connected residuals of carcinoma of the left mastoid with mastoidectomy and one inch skull loss, to include entitlement to a separate compensable rating for dizziness.

2.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals of a left (major) shoulder dislocation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

This case was last before the Board in April 2011, when the above issues were remanded for additional development and clarification.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2011 remand, the Board requested a VA examination to determine the nature and etiology of the Veteran's reported dizziness as a result of his left ear disability.  Additionally, the Board instructed the VA examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's dizziness was incurred in or aggravated as a result of the Veteran's military service, to include as a residual to his carcinoma of the left mastoid with mastoidectomy.  

The Veteran underwent a new VA examination of his left ear condition in January 2016.  The VA examiner opined that the Veteran's claimed lightheadedness and dizziness are not caused by or a result of his radical left mastoidectomy due to the remote onset of these conditions.  However, the VA examiner did not provide an opinion on whether the Veteran's lightheadedness and dizziness were aggravated by his left ear disability.  Thus, the Board must remand this issue for a VA examination and opinion in order to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As for the left shoulder claim, in the April 2011 remand, the Board noted that the January 2009 VA examination of the Veteran's left shoulder was inconsistent.  Specifically, the Board stated that while that examination report noted there were no episodes of dislocation or subluxation in pertinent medical history, it also noted on physical examination that the Veteran had recurrent shoulder dislocations and guarding of all movements.  Thus, the Board remanded for clarification, and instructed the VA examiner to specifically discuss whether the Veteran experiences shoulder dislocations, and to describe any guarding of movement on dislocation.

The Veteran underwent a new VA examination of his left shoulder in January 2016.  However, while the VA examiner considered the January 2009 VA examination report, he did not specifically discuss that the physical examination noted the Veteran had recurrent shoulder dislocations and guarding of all movements.  Further, while the January 2016 VA examiner noted that shoulder instability, dislocation, or labral pathology of the left shoulder was suspected, he also noted there was no history of recurrent dislocation of the glenohumeral joint, without providing any explanation or clarification.  Thus, the Board must remand this issue for a VA examination and opinion in order to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Further, the Board finds that the January 2016 VA examination of the Veteran's shoulder is also inadequate because it does not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. At 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination of the Veteran's shoulders is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Cincinnati VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's reported dizziness.  The claims folder must be made available to and be reviewed by the examination in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should identify any pertinent pathology found and should diagnose any current disability that is manifested by dizziness.  As to any such dizziness identified on examination, the VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any such disability manifested by dizziness began in or is otherwise related to the Veteran's miliary service.  

Then, the examiner should opine whether any such disability manifested by dizziness is at least as likely as not (a) caused by, or (b) aggravated by the Veteran's service-connected left ear disability.

If aggravation of any disability manifested by dizziness by the Veteran's left ear disability is found, the examiner must attempt to establish a baseline of severity of his disability related to dizziness prior to aggravation by the service-connected left ear disability. 

The examiner should discuss the Veteran's lay statements and any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should evaluate the severity of the post-operative residuals of the Veteran's left shoulder dislocation.  The examiner should describe all pertinent symptomatology, and should perform full range of motion testing where possible.  The examiner should test the range of motion of the left shoulder for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the left shoulder in active motion, passive motion, weightbearing, and in non-weightbearing.  

The examiner should also specifically discuss whether the Veteran experiences shoulder dislocations and should describe any guarding of movement on dislocation.  In doing so, the examiner should specifically address the January 2009 VA examination report that noted the Veteran had recurrent shoulder dislocations and guarding of all movements.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




